PER CURIAM.
Murphy petitions this court for a writ of habeas corpus, seeking a belated appeal pursuant to Florida Rule of Appellate Procedure 9.141(c). He alleges he advised his counsel to file a notice of appeal, but counsel failed to do so. Although his petition is signed, it lacks a statement that it is made by Murphy under oath or penalty of perjury. See Fla. R.App. P. 9.141(c)(3)F. Accordingly, we deny the petition, without prejudice for Murphy to refile a properly sworn petition. See Ezell v. State, 778 So.2d 1071 (Fla. 5th DCA 2001).
*783Petition for Writ of Habeas Corpus DENIED.
SHARP, W„ SAWAYA and PALMER, JJ., concur.